
	

114 HR 4527 IH: Military Retiree Employment Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4527
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Kilmer (for himself and Mr. Russell) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To temporarily authorize recently retired members of the armed forces to be appointed to certain
			 civil service positions, require the Secretary of Defense to issue certain
			 notifications, and for other purposes.
	
	
 1.Short TitleThis Act may be cited as the Military Retiree Employment Act. 2.Temporary Authorization to Appoint Recently Retired Members of the Armed Forces to Civil Service Positions (a)In generalFor the period of 5 years beginning on the date that is 180 days after the date of enactment of this Act, the limitation in section 3326(b) of title 5, United States Code, shall not apply to a retired member of the armed forces during the period of the first 180 days after retirement.
 (b)Publication and Transparency RequirementsThe Secretary concerned shall ensure that for any appointment made under the authority granted by subsection (a)—
 (1)full consideration, in accordance with placement and promotion procedures of the department concerned, was given to eligible career employees;
 (2)the vacancy has been publicized for at least 10 business days to give interested candidates an opportunity to apply;
 (3)the qualification requirements for the position conform to the principles of a merit-based civil service;
 (4)qualification requirements for the position have not been written in a manner designed to give advantage to the retired member; and
 (5)the position has not been held open pending the retirement of the retired member. (c)Oversight by Office of Personnel Management (1)Plan Draft and ImplementationNot later than 90 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall establish an oversight plan to monitor all appointments made pursuant to subsection (a), and conduct oversight according to the plan for the duration of the authority granted by subsection (a).
 (2)Annual PublicationNot later than 30 days after the end of the fiscal year of the date of enactment of this Act, and every year thereafter for the duration of the authority granted by subsection (a), the Director of the Office of Personnel Management shall publish, by including the information within a publication on a related matter, the number of new employees appointed under such authority in that year.
 (d)ReportNot later than 4 years after the date of enactment of this Act, the Comptroller General shall submit a report to Congress describing the impact of the temporary authority granted by subsection (a), providing policy recommendations for improvements, and recommending whether such authority should be made permanent.
 (e)Rule of ConstructionNo provision of this section may be interpreted to affect any appointment other than an appointment made by the Secretary of Defense.
 3.Vacancy Notification RequirementBeginning 90 days after the date of enactment of this Act, the Secretary of Defense, acting through the head of each office in the Department of Defense, shall ensure that every employee of the Department of Defense is informed, within one calendar day, of the publication of a vacancy within that employee’s office that requires qualifications related to the employee’s current duties.
 4.Reduction in Force ProtectionsFor the period of 10 years beginning on the date that is 90 days after the date of enactment of this Act, the Secretary of Defense shall ensure that each employee who is a veteran and who is newly hired or appointed to a position in the Department of Defense shall be informed of the effect of section 1597 of title 10, United States Code, as amended by the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 726), on that employee’s protection from reduction in force.
		
